United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Butner, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0912
Issued: July 11, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 23, 2018 appellant filed a timely appeal from a November 9, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish entitled to
continuation of pay (COP).

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the November 9, 2017 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On April 19, 2017 appellant, then a 63-year-old registered nurse, filed a traumatic injury
claim (Form CA-1) alleging that on March 13, 2017 she was assaulted by a patient (inmate) while
in the performance of duty. The patient kicked her in the head and appellant hyperextended her
right arm to avoid falling. On the reverse side of the claim form, the employing establishment
advised that appellant stopped work on March 13, 2017 and returned to work on April 19, 2017.
Appellant was treated in a hospital emergency department following the March 13, 2017 incident.
On April 28, 2017 OWCP accepted her traumatic injury claim for head contusion, unspecified
right shoulder/arm injury, and thorax (front wall) muscle/tendon strain.
By decision dated June 22, 2017, OWCP denied COP for the period March 14 to
April 26, 2017. It explained that appellant had not reported her injury on an OWCP-approved
form within 30 days following the March 13, 2017 employment injury. OWCP further advised
appellant that the denial of COP did not affect her entitlement to compensation and she could,
therefore, file a claim for compensation (Form CA-7) for lost wages due to her accepted
employment injury.
On July 21, 2017 appellant requested a review of the written record by a representative of
OWCP’s Branch of Hearings and Review. In an accompanying statement, she explained that, on
March 13, 2017, she was assaulted by an inmate while caring for him and afterwards was taken by
ambulance to the hospital. Appellant explained that she was given an authorization for
examination and/or treatment (Form CA-16), but no other paperwork. She also indicated that she
was never on compensation and unaware of the process and procedures. Appellant noted that
while she was recovering, she received calls from the hospital about bills and was asked for a case
number. She indicated that she called the employing establishment’s safety office and received
instructions about logging onto their website. Appellant also explained that she started an account
and believed that she “was finished.” She also noted that she had an old computer with issues and
she had trouble with her screen, which was half gray. Appellant also noted that she received no
other assistance from the employing establishment until she returned to work and was advised that
she had not finished filing her claim. She noted that, at that time, she received assistance.
Appellant explained that she was the sole provider in her household and to deny her care would be
a financial burden.
In a July 21, 2017 letter to OWCP, the employing establishment noted it strongly supported
a reversal of the denial of appellant’s COP. It explained that it adopted the use of the Employees’
Compensation Operations & Management Portal (ECOMP), and while appellant had a prior claim
in 2012, which was submitted via paper (Form CA-1), her previous experience with the claims
process predated the adoption of ECOMP. The employing establishment further noted that
appellant completed an Occupational Safety & Health Administration (OSHA) Injury & Illness
Incident Report (OSHA Form 301) via ECOMP on March 28, 2017, and completed her Form CA1 following her return to work in April 2017. OWCP subsequently received a copy of an OSHA
Form 301, which was dated April 19, 2017.
By decision dated November 9, 2017, OWCP’s hearing representative affirmed the
June 22, 2017 decision denying COP. She explained that appellant had not filed her Form CA-1
within 30 days following her injury, and that the OSHA Form 301 was not an acceptable substitute
for a Form CA-1. The hearing representative further found that FECA did not recognize any
2

mitigating factors or exceptional circumstances that would excuse appellant’s failure to satisfy the
30-day filing requirement under 5 U.S.C. § 8118(a).
LEGAL PRECEDENT
Section 8118(a) of FECA authorizes continuation of pay, not to exceed 45 days, to an
employee who has filed a claim for a period of wage loss due to a traumatic injury with his or her
immediate superior on a form approved by the Secretary of Labor within the time specified in
section 8122(a)(2) of this title.3 This latter section provides that written notice of injury shall be
given within 30 days.4 The context of section 8122 makes clear that this means within 30 days of
the injury.5
OWCP’s regulations provide, in pertinent part, that to be eligible for continuation of pay,
an employee must: (1) have a traumatic injury which is job related and the cause of the disability
and/or the cause of lost time due to the need for medical examination and treatment; (2) file Form
CA-1 within 30 days of the date of the injury; and (3) begin losing time from work due to the
traumatic injury within 45 days of the injury.6
The Board has held that section 8122(d)(3) of FECA,7 which allows OWCP to excuse
failure to comply with the time limitation provision for filing a claim for compensation because of
exceptional circumstances, is not applicable to section 8118(a), which sets forth the filing
requirements for continuation of pay.8 Thus, there is no provision in the law for excusing an
employee’s failure to file a claim within 30 days of the employment injury.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish entitlement to
continuation of pay.
Appellant filed written notice of her traumatic injury (Form CA-1) on April 19, 2017. On
April 28, 2017 OWCP accepted her claim for head contusion, unspecified right shoulder/arm
injury, and thorax (front wall) muscle/tendon strain. By decision dated June 22, 2017, it denied
COP, as appellant’s claim was not filed within 30 days following the March 13, 2017 employment
injury.

3

5 U.S.C. § 8118(a).

4

Id. at § 8122(a)(2).

5

J.S., Docket No. 18-1086 (issued January 17, 2019); Robert M. Kimzey, 40 ECAB 762, 763-64 (1989); Myra
Lenburg, 36 ECAB 487, 489 (1985).
6

20 C.F.R. § 10.205(a)(1-3); see also J.M., Docket No. 09-1563 (issued February 26, 2010).

7

5 U.S.C. § 8122(d)(3).

8

J.S., supra note 5.

9

Id.; Dodge Osborne, 44 ECAB 849, 855 (1993).

3

In a July 21, 2017 letter to OWCP, the employing establishment supported appellant’s
claim for COP and noted that her previous experience with the claims process predated the
adoption of ECOMP. It advised that she had completed an OSHA Form 301 via ECOMP on
March 28, 2017, which was within 30 days of her injury. In her July 21, 2017 request for a review
of the written record, appellant explained that she was unaware of the process and procedures for
filing a claim for COP and that she started an account and believed she “was finished.” She noted
that she had an outdated computer that was not working properly, and when she returned to work
was advised that she had not finished filing her claim. Notwithstanding appellant’s reported
technical difficulties and the lack of written instructions, there is no provision in FECA for
excusing a late filing regarding COP.10 Because appellant filed written notice of her traumatic
injury claim (Form CA-1) on April 19, 2017, the Board finds that it was not filed within 30 days
of the March 13, 2017 employment injury, as specified in sections 8118(a) and 8122(a)(2) of
FECA. Therefore appellant is not entitled to COP.11
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish entitlement to
COP.

10

Id.

11
As OWCP previously explained, the denial of COP does not preclude appellant from filing a claim for wage-loss
compensation (Form CA-7) for any time missed from work due to the accepted injury.

4

ORDER
IT IS HEREBY ORDERED THAT the November 9, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 11, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

